Per Curiam.
In this proceeding for workmen’s com-
pensation death benefits, which resulted from the death of petitioner’s husband by heart attack, both the judge of compensation and the County Court judge in a 'de novo review, found that decedent’s death was causally related to his work effort. We conclude that the findings of the County Court could reasonably have been reached on sufficient credible evidence present in the record, considering the proofs as a whole. Close v. Kordulak Bros., 44 N. J. 589, 599 (1965).
Affirmed.